ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments filed January 27, 2022 will not be entered.  The amendments do appear to overcome the outstanding rejections under 35 U.S.C. 112(b) and under 35 U.S.C. 102(a)(1) in view of US 2018/0022855 to Nanos.  However, the limitation that the prepolymer mixture constitutes 31.80 to 67.95 weight percent biogenic carbon content is presented for the first time after the Final Office action and will require further consideration with respect to the prior art (see, in particular, the Final Office action mailed August 23, 2019 set forth in parent application 15/655,854 mailed August 23, 2019).
	
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive, as the arguments are directed to the newly presented limitations which have not been entered.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764